                IN THE UNITED STATES DISTRICT COURT
              FOR THE MIDDLE DISTRICT OF PENNSYLVANIA
UNITED STATES OF AMERICA                  :     Crim. No. 1:18-118
                                          :
                                          :
                   v.                     :
                                          :
                                          :
DEANGELO LETTERLOUGH                      :     Judge Sylvia H. Rambo

                             MEMORANDUM

      Presently before the court is Defendant DeAngelo Letterlough’s

(“Defendant”) second motion to reconsider this court’s prior order denying his

motion to suppress evidence resulting from an allegedly illegal stop of Defendant’s

vehicle. Specifically, Defendant argues that a police report that was not originally

disclosed to counsel during discovery demonstrates that the traffic stop that

justified the search of Defendant’s vehicle was invalid.       For the reasons that

follow, Defendant’s motion will be denied.

      I.     Background

      The background of this matter was set forth in detail in this court’s prior

memorandum dated October 23, 2018 (Doc. 38,) and need not be reiterated here in

detail. The relevant factual background to dispose of Defendant’s motion for

reconsideration is as follows: On April 4, 2018, Defendant was charged via

indictment with three offenses: (1) possession with the intent to distribute cocaine

base, in violation of 21 U.S.C. § 841 (a)(l); (2) felon in possession of a firearm, in
violation of 18 U.S.C. § 922(g); and (3) possession of a firearm in furtherance of

drug trafficking, in violation of 18 U.S.C. § 924(c). Defendant pleaded not guilty

to all charges on April 10, 2018. On June 29, 2018, Defendant filed a motion to

suppress, and an evidentiary hearing thereon was held on August 29, 2018. At the

evidentiary hearing, two witnesses were presented: Officer Chad McGowan, the

officer who conducted the allegedly illegal search, and Defendant.           Upon

consideration of that testimony, this court denied the motion to suppress. (Doc.

39.)

       On November 21, 2017, Officer McGowan, a member of the Harrisburg

City Police Department (“HPD”), was participating in a joint investigation in the

city of Harrisburg with the Pennsylvania Attorney General Office’s Bureau of

Narcotics, the Dauphin County Sheriff’s Office, and the Bureau of Alcohol,

Tobacco, and Firearms (“ATF”). The investigation team was executing an arrest

warrant on an individual suspected of drug trafficking. That same day, Defendant

happened to be driving down the street where the investigation team was

conducting surveillance and pulled his car to the side of the road to speak with an

old friend that he saw walking down the street. Officer McGowan testified that

Defendant left the parking space without signaling, although Defendant testified

that he did signal before entering traffic. After identifying Defendant’s vehicle




                                        2
travelling in the opposite direction on South 13th Street, Officer McGowan pulled,

head-on, in front of Defendant’s vehicle.

      After a brief altercation, officers performed a search of Defendant and the

vehicle, which resulted in the discovery of, inter alia, sandwich baggies filled with

marijuana. At this point, the officers placed Defendant under arrest. Officer

McGowan issued Defendant a traffic citation pursuant to 75 Pa. Code § 3334 for

pulling out of a parking space without signaling. Defendant argues now, as he did

in his original motion to suppress, that Officer McGowan had no basis to stop,

search, and, eventually, arrest Defendant because he did not witness Defendant

commit any traffic violations that would have justified the initial traffic stop.

      II.    Discussion

      The Fourth Amendment protects citizens from “unreasonable searches and

seizures” of their “persons, houses, papers, and effects.” U.S. Const. Amend. IV;

Katz v. United States, 389 U.S. 347, 360 (1967). “As a general matter, the decision

to stop an automobile is reasonable where the police have probable cause to

believe that a traffic violation has occurred.” Whren v. United States, 517 U.S.

806, 810 (1996). “It is well-established that a traffic stop is lawful under the

Fourth Amendment where a police officer observes a violation of the state traffic

regulations.” United States v. Moorefield, 111 F.3d 10, 12 (3d Cir. 1997). The

Third Circuit has explained the permissive standard under which an officer may


                                            3
stop and search a vehicle when the officer has a reasonable suspicion of a traffic

violation:

       When one peruses the traffic-stop suppression caselaw, one is struck
       by how rarely a traffic stop is found to have been illegal. In Whren v.
       United States, 517 U.S. 806 [] (1996), the Supreme Court established
       a bright-line rule that any technical violation of a traffic code
       legitimizes a stop, even if the stop is merely pretext for an
       investigation of some other crime. And once a car has been legally
       stopped, the police may “escalate” the encounter by visually
       inspecting the interior of the car, and checking credentials and asking
       questions of the occupants. . . . Courts give considerable deference to
       police officers’ determinations of reasonable suspicion . . . and the
       cases are steadily increasing the constitutional latitude of the police to
       pull over vehicles.
United States v. Mosley, 454 F.3d 249, 252 (3d Cir. 2006) (internal citation

omitted); see also United States v. Smith, No. 18-cr-93, 2018 WL 4207152, *2

(E.D. Pa. Sept. 4, 2018) (“Therefore, Officer[’s] stop—even if based on the ulterior

motive of finding a suspected shooter—was reasonable under the Fourth

Amendment.”). As discussed in this court’s prior memorandum, the only relevant

issue is whether Officer McGowan had a reason, pretextual or not, to initiate the

traffic stop.

       Defendant now argues that a police report issued by another officer at the

scene of the traffic stop, Sergeant Meik, directly contradicts and refutes the

testimony of Officer McGowan. The relevant portion of Sergeant Meik’s report is

as follows:



                                           4
      At 1559 hours, the take down units were radioed to go ahead for the
      take down. I traveled north on Honey Street and then cut east towards
      Evergreen Street. As I moved towards the location where Pearsall-
      Hawkins was being taken into custody, I heard radio communication
      mention a blue in color Honda CRV that Pearsall-Hawkins met with
      prior to the delivery of the narcotics. This vehicle, which was later
      learned to be a 2006 blue Honda CRV bearing Pennsylvania
      registration “JCP-9304” pulled away from the curb and started to
      travel northbound on Evergreen Street. I immediately noticed this
      vehicle as it approached Chestnut Street. I then heard radio
      communication state the vehicle was believed to be his supplier. I
      radioed back to the other units to make sure they wanted me to stop
      this vehicle based on furthering this drug investigation, which the
      answer was they did want the vehicle stopped.
(Doc. 60, Ex. A.) Defendant argues that Sergeant Meik’s failure to mention the

traffic violation directly refutes Officer McGowan’s testimony that he witnessed

Defendant commit a traffic violation. Specifically, Defendant points to the phrase

“to make sure they wanted me to stop this vehicle based on furthering this drug

investigation” as evidence that the stop was unlawful. The court rejects this

analysis.

            As discussed in Mosley, it is irrelevant what the officers’ internal

motivations for conducting the traffic stop may have been. Even if the true reason

for the stop was ”furthering this drug investigation,” that alone does not invalidate

the traffic stop. Officer Meik’s statement did not mention the traffic violation, but

it did not need to do so. Officer Meik did not witness the violation and had no

need to record it in his report. Moreover, he had no need to know that such a

violation even occurred. Pursuant to the analysis set forth in Mosley, so long as a

                                         5
violation actually occurred, the traffic stop based on that violation was proper.

See Mosley, 454 F.3d at 252; Smith, 2018 WL 4207152 at *2.              The court

previously found that Officer McGowan witnessed a traffic violation and pursued

Defendant on that theory. The court made no findings as to any ulterior motives he

may have had, nor does the court need to do so. Officer McGowan credibly

testified that a violation that warranted a traffic stop did occur and the court’s

inquiry in the instant case need look no further. Accordingly, the traffic stop and

the subsequent search were valid, and Defendant’s motion to suppress was

properly denied.

      III.   Conclusion

      For the reasons set forth above, the traffic stop and subsequent search

performed by Officer McGowan did not violate the Fourth Amendment protection

against unreasonable searches and seizures. Accordingly, Defendant’s motion for

reconsideration will be denied.

      An appropriate order follows.

                                                 s/Sylvia H. Rambo
                                                 SYLVIA H. RAMBO
                                                 United States District Judge

Dated: June 27, 2019




                                        6
